In the United States Court of Federal Claims
                                   No. 19-425C
                               (Filed July 9, 2019)
                             NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
NOVAD MANAGEMENT                  *
CONSULTING, LLC,                  *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                                      ORDER

       On June 14, 2019, defendant filed its second request for a thirty-day
enlargement of the time period in which to respond to plaintiff ’s amended
complaint. See ECF No. 9. Although it did not oppose the first motion, plaintiff
Novad Management Consulting, LLC, filed a response opposing this second
extension. See ECF No. 11. In its response, Novad argues that it will be prejudiced
by a further delay, contending (without any supporting citation) that courts have
found such prejudice due to the delay of a “just, speedy, and inexpensive
determination” of claims, in contravention of Rule 1 of the Rules of the United
States Court of Federal Claims. Id. at 2. But the mere fact of the delay alone
cannot be enough to establish prejudice, otherwise every opposed motion for an
extension would have to be denied.

        Plaintiff fails to specify any prejudice to its case based on the thirty-day
delay, such as witnesses with fading memories, deteriorating evidence, and the like.
Nor does Novad identify any financial injury that might result from the delay---no
doubt because this case is brought under the Contract Disputes Act, entitling
plaintiff to interest dating from the time it filed its claims with the contracting
officer. See 41 U.S.C. § 7109; First Am. Compl. at 26–27 (requesting relief including
interest). Thus, Novad is financially compensated for any delays in receiving its
payment from the government, were it to prevail. Plaintiff also stresses the amount
of time that has elapsed from the filing of its initial complaint, although the
amended complaint is thirty-five paragraphs longer and thus necessitates
additional investigation on the part of defendant.

       The Court does not find that Novad will be prejudiced by an additional thirty-
day delay in the filing of the government’s response to the amended complaint. As
defendant has adequately explained that its counsel is still in the process of
receiving information from the Department of Housing and Urban Development
that is critical to its response, good cause has been shown to support its motion.
Accordingly, the motion to further enlarge the time period in which to respond to
the amended complaint is GRANTED. Defendant shall file its response to the
amended complaint on or by Friday, July 19, 2019.

IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Senior Judge




                                        -2-